Exhibit 10.25

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Third Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of October 28, 2008, between UNITED INVESTORS INCOME
PROPERTIES (A MISSOURI LIMITED PARTNERSHIP) (“Seller”) and HAMILTON ZANZE &
COMPANY(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 20, 2008, with respect to the sale of certain
property described therein (as amended, the “Agreement”); and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Agreement.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Purchase Price.  The first 2 lines of Section 2.2 of the Agreement shall
be deleted and replaced as follows: 

“The total purchase price ("Purchase Price") for the Property shall be an amount
equal to Seven Million Four Hundred Thousand  Dollars ($7,400,000.00), payable
by Purchaser as follows:”

3.      Additional Deposit.    Notwithstanding anything to the contrary
contained in Section 2.2.2 of the Agreement, within 1 Business Day after the
date of this Amendment, Purchaser shall deliver to Escrow Agent the Additional
Deposit by wire transfer of Good Funds.

4.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Agreement, is hereby extended to November 7, 2008.

5.      Right to Terminate.  Purchaser’s right to terminate under Section 3.2 of
the Agreement shall be strictly limited to Purchaser’s ability to obtain
financing in connection with the purchase of the Property (the “Termination
Event”).  Purchaser hereby acknowledges and agrees that (x) Purchaser has
completed its due diligence investigations of the Property and accepts the
Property (including, without limitation, the title, survey, physical and
financial condition of the Property) as of the date of this Amendment in its
current “as is”, “where is” condition, “with all faults”, and (y) except for the
Termination Event, Purchaser's right to terminate under Section 3.2 of the
Agreement for any of the matters set forth in Section 3.1 of the Agreement shall
be permanently waived. 

6.      Miscellaneous.  This Amendment (a)  supersedes all prior oral or written
communications and agreement between or among the parties with respect to the
subject matter hereof, and (b) may be executed in counterparts, each of which
shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

UNITED INVESTORS INCOME PROPERTIES (A MISSOURI LIMITED PARTNERSHIP),

a Missouri limited partnership

 

By: UNITED INVESTORS REAL ESTATE, INC.,

a Delaware corporation,

its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

                       

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

By: /s/Tony Zanze

Name:  Tony Zanze

Title:  CFO